

 SCON 2 ENR: Extending the life of the Joint Congressional Committee on Inaugural Ceremonies and authorizing the use of the rotunda and Emancipation Hall of the Capitol by the Joint Congressional Committee on Inaugural Ceremonies in connection with the proceedings and ceremonies conducted for the inauguration of the President-elect and the Vice President-elect of the United States.
U.S. Senate
2021-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Seventeenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty oneS. CON. RES. 2IN THE SENATE OF THE UNITED STATESJanuary 3, 2021Agreed toCONCURRENT RESOLUTIONExtending the life of the Joint Congressional Committee on Inaugural Ceremonies and authorizing the use of the rotunda and Emancipation Hall of the Capitol by the Joint Congressional Committee on Inaugural Ceremonies in connection with the proceedings and ceremonies conducted for the inauguration of the President-elect and the Vice President-elect of the United States.1.Reauthorization of Joint
 CommitteeEffective from January 3, 2021, the joint committee created by Senate Concurrent Resolution 38 (116th Congress), agreed to June 26, 2020, to make the necessary arrangements for the inauguration of the President-elect and the Vice President-elect of the United States, is continued with the same power and authority provided for in that resolution.2.Use
 of CapitolThe rotunda and Emancipation Hall of the United States Capitol are authorized to be used on January 10, 2021, January 17, 2021, and January 20, 2021 by the joint committee created by Senate Concurrent Resolution 38 (116th Congress), agreed to June 26, 2020, in connection with the proceedings and ceremonies conducted for the inauguration of the President-elect and the Vice President-elect of the United States.Secretary of the SenateClerk of the House of Representatives